UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1252


LAMARCUS EALY; DONALD JACKSON; GARY SIMMONS; NABIE BANGURA;
KEODRIAN BIDDLE; ANDRE BLAKE; JAMES BONDS; JERMAINE FRASER;
CHARLEY HARRIS; ELISE HURTZIG; JOHNNY JONES; SHERRI SIVELS;
RONALD WASHINGTON; CHAMIA EVON WHITFIELD; DIONTA CURTIS;
NIAARDAY TAGOE; DONALD WASHINGTON; DARRELL JOHNSON; BROCK
ASHBAUGH; ANTWINE STANLEY,

                Plaintiffs - Appellees,

           v.

PINKERTON GOVERNMENT SERVICES, INC.,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-00775-PJM)


Argued:   December 4, 2012                 Decided:   March 14, 2013


Before MOTZ, FLOYD, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


ARGUED: Robert G. Ames, VENABLE, LLP, Washington, D.C., for
Appellant.   Michael Timothy Anderson, MURPHY ANDERSON, PLLC,
Washington, D.C., for Appellees.     ON BRIEF: John F. Cooney,
VENABLE, LLP, Washington, D.C.; Thomas H. Strong, Mark D.
Maneche, VENABLE, LLP, Baltimore, Maryland, for Appellant. Mark
Hanna, Renee M. Gerni, MURPHY ANDERSON, PLLC, Washington, D.C.;
Arthur P. Rogers, Keira M. McNett, D.C.       EMPLOYMENT   JUSTICE
CENTER, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               This    dispute          arises       in       the    context       of    an      action

brought by private service employees for allegedly unpaid wages

while        working        for       Pinkerton           Government           Services,          Inc.

(“Pinkerton”),         a    government          contractor            at    Andrews       Air    Force

Base. 1      The district court granted the employees’ motion for

class certification and Pinkerton filed this appeal.                                          Pinkerton

seeks       review     of         the     district            court’s        grant        of      class

certification as well as review of an earlier denial of its

motion       for    summary        judgment         based       on     the     federal         enclave

doctrine.

               We   conclude          that     Supreme        Court        precedent      demands     a

more       rigorous    analysis           as     to       whether          class    certification

requirements listed in Rule 23 of the Federal Rules of Civil

Procedure have been satisfied in this case.                                   We also conclude

that       Pinkerton       has    failed       to       demonstrate          that       the    federal

enclave doctrine is inextricably intertwined with, or necessary

to     ensure       meaningful          review          of,     the        class    certification

requirements         found       in     Rule   23.         Accordingly,            we    vacate     and

remand       for    reconsideration            the       employees’          motion      for     class


       1
       Andrews Air Force Base was recently consolidated with an
adjacent military facility and renamed Joint Base Andrews. For
the sake of simplicity, we will refer to the facility as Andrews
Air Force Base.



                                                    3
certification     and      decline    to      exercise     pendent         appellate

jurisdiction over Pinkerton’s motion for summary judgment based

on the federal enclave doctrine.



                                       I.

                                       A.

           Pinkerton     is    a   private    contractor     that     provides    a

variety   of    security      services.       From    December      2007    through

September 2011, Pinkerton performed civilian security services

as a subcontractor to a contract between Southeast Protective

Service and Andrews Air Force Base.            Andrews Air Force Base is a

federal   military   enclave       acquired    by    the   United    States    from

Maryland in 1942.       Appellees LaMarcus Ealy, Donald Jackson, Gary

Simmons, et al. (“Appellees”) are current and former security

officers employed by Pinkerton at Andrews Air Force Base.

           Two of Pinkerton's practices at Andrews Air Force Base

are at the heart of this case: Pinkerton's policies regarding

compensation for time spent (1) disarming; and (2) during meal

breaks.

                                       1.

                                   Disarming

           The shifts worked by Pinkerton's employees at Andrews

Air Force Base consisted of alternating 30 minute periods: 30

minutes at their guard post, followed by 30 minutes on standby

                                          4
at an on-site guard shack.                 At the beginning of each shift,

Pinkerton required its security personnel employed at Andrews

Air Force Base to report to the base armory to obtain weapons

and equipment to be used during their respective shifts.                       At the

conclusion of each shift, Pinkerton required its employees to

report      back    to   the    base   armory    to    deposit    the    weapons   and

equipment, that is, to disarm.                  This process of disarming took

Pinkerton      employees        approximately         15   minutes      to   complete.

According      to     Appellees,       prior    to    November    2009,      Pinkerton

employees were not compensated for time spent disarming. 2

                                           2.

                                       Meal Breaks

              Pursuant to its subcontract, Pinkerton was required to

provide all of its security personnel at Andrews Air Force Base

with       off-duty      meal    breaks.         Under     Pinkerton's       contract,

Pinkerton      was    to   "provide     shift    relief     for   employees     during

meals and scheduled breaks as required by state and local law,"

S.A. 54, and Pinkerton's security personnel were to “be relieved


       2
       In November 2009, Pinkerton informed Appellees that their
start time on their timesheets should be the time they begin the
arming procedure, and their end time should be the time they
complete the disarming procedure.   Appellees originally alleged
in Count I of their Complaint that they were not properly
compensated for time spent arming and disarming.    At a hearing
before the district court, however, the Appellees abandoned
their claim with respect to arming.



                                            5
to take meals off/away from posts."                     Id. 3     Prior to November

2009,       Pinkerton's     employees      received      30-minute        uncompensated

meal       breaks.       After   November       2009,    the     meal     break    period

increased          and    Pinkerton's       employees           received        45-minute

uncompensated meal breaks.              Pinkerton's security personnel were

required to spend the majority of the duration of their meal

breaks      at    the    guard   shack,    armed,       and     on-call    in     case   of

emergencies.

                                           B.

                 On March 29, 2010, Appellees, on behalf of themselves

and similarly situated Pinkerton employees, filed suit against

Pinkerton in the United States District Court for the District

of     Maryland.          Appellees       alleged       Pinkerton's        compensation

practices related to disarming and meal breaks violated federal

and state law under the Fair Labor Standards Act ("FLSA"), 29

U.S.C. §§ 201-219, and the Maryland Wage and Hour Law and the

Maryland Wage Payment and Collection Law, Md. Code Ann, Lab. &

Empl., Title 3. 4




       3
       Citations to the “S.A.” refer to the Supplemental Appendix
filed by the parties in this appeal.     Citations to the “J.A.”
refer to the Joint Appendix filed by the parties in this appeal.
       4
       Appellee Jackson also brought a state law claim for
unlawful retaliation, Md. Code Ann., Lab. & Empl., § 3-428, but
such claim is not at issue in this appeal.



                                            6
            On March 30, 2010, Appellees moved to conditionally

certify their federal claims as an FLSA opt-in collective action

under 29 U.S.C. § 216(b).               On August 11, 2010, the district

court certified Appellees' FLSA claims as a collective action.

            On    October    8,    2010,       Pinkerton      moved    for    partial

summary judgment on Appellees' state law claims, arguing they

were barred under the federal enclave doctrine.                        The district

court    denied    Pinkerton's     motion,      and   also    denied    Pinkerton's

subsequent       request    to    certify      the    issue    for    interlocutory

appeal.      Pinkerton     did    not   petition      this    court    directly   for

interlocutory review of the federal enclave doctrine issue.

            On     May     30,     2011,       Appellees      moved     for     class

certification of their state law claims pursuant to Federal Rule

of Civil Procedure 23.             On December 21, 2011, after hearing

argument from the parties, the district court ruled from the

bench and granted Appellees' request for class certification.

            The district court began its analysis by recognizing,

generally, that there were facts common to the entire class,

that is, that all class members were uncompensated for their

meal breaks and that any obligations that allegedly accompanied

their meal breaks were applicable to all class members. 5                         The


     5
       “The specific claim here is that the common fact with
regard to this class is to start with . . . regard to meals.
There is no question that Pinkerton does not compensate these
(Continued)
                                           7
district court then determined that the class was sufficiently

numerous        as   it    contained      approximately         150     members. 6       Next,

similar         to   its      commonality        analysis,        the        district    court

determined the Appellees adequately protected the interests of

the class as a whole because the meal break claim was shared

among the Appellees and all class members. 7

                The district court then recognized that even if some

dissimilarities            existed       among       the   class        ––     because     some

individuals had, in fact, been compensated for their disarming

time –– that “[did not] change the outcome about the propriety

of   a       class   action      going   forward[,]”       J.A.    990,        because   those

class members who did not suffer the disarming injury could be

excluded         from      any     potential         recovery      for        the   disarming

component.           The    district      court      concluded     by        reiterating   its


employees for 45 minutes of time that is allotted for their
meals.” J.A. 987.
         6
       “[G]iven the number of potential plaintiffs in the class,
150 more or less, 152, that would be a numerous class whose
joinder would be impractical.” J.A. 988.
         7
       “[T]he only other issue as far as the case is concerned
under Rule 23 is whether the representative parties will fairly
and adequately protect the interest of the class proposed.
These three proposed members all suggest that they were . . .
denied compensation during their lunch time, even though they
were required to bear weapons, have a radio, be in the curtilage
and so on and so forth. And that in the Court’s view, at least
at this stage, is strong evidence, if you will that there was a
common fact that could be finally established on the merits of
the case.” J.A. 988–89.



                                                 8
determination that the Appellees could adequately protect the

interests of the class and by determining Appellees’ counsel

could adequately represent the class as a whole. 8

            The district court memorialized its oral opinion in a

brief,   conclusory    three-page    written    order    dated   January      11,

2012.    The district court’s order, which did not provide any

further analysis, defined the class as “[a]ll current and/or

former employees of Pinkerton Government Services who worked at

Andrews Air Force Base and held non-exempt positions as civilian

security guards since December 2007.”          J.A. 1010.

            On January 27, 2012, pursuant to Federal Rule of Civil

Procedure     23(f),     Pinkerton        petitioned     this     court      for

interlocutory   review    of   the   district       court's   grant    of   class

certification   of     Appellees’    state    law    claims. 9    On    appeal,

Pinkerton also requested that this court exercise its pendent

appellate jurisdiction to review the district court's earlier

decision to deny Pinkerton's motion for partial summary judgment


     8
       “The question about whether the representative parties
will fairly and accurately protect the interest of the class,
the plaintiffs have all been security guards and there’s no
question as to their at least truthfulness, as to their own
situation when they were with Pinkerton at Andrews Air Force
Base.” J.A. 991.
     9
       Pinkerton did not seek review of the district court’s
decision to certify Appellees’ federal FLSA claims as an opt-in
collective action.



                                      9
on   Appellees'       state   law    claims     based      on   the    federal     enclave

doctrine.     On February 29, 2012, we granted Pinkerton's petition

for interlocutory review.



                                          II.

            We     review       a     district        court’s         Rule    23    class

certification decision for an abuse of discretion.                               Brown v.

Nucor Corp., 576 F.3d 149, 152 (4th Cir. 2009).

            We exercise pendent appellate jurisdiction at our own

discretion,      in    “limited     and   narrow”       circumstances.             Rux   v.

Republic of Sudan, 461 F.3d 461, 475 (4th Cir. 2006).



                                          III.

                                           A.

                                Class Certification

            We begin by addressing the central subject of this

appeal:    the   district       court’s    grant      of    Appellees’        motion     for

class certification.

            Rule      23   of   the    Federal        Rules     of    Civil    Procedure

governs    the    procedures        related      to   class     actions.         Rule    23

contains     two       provisions       that      the       party      seeking      class

certification must satisfy in order for a class action to be

maintained: Rule 23(a); and Rule 23(b).



                                           10
            Under   Rule   23(a),    an   individual   or        group   of

individuals may operate as a representative of a class only if:

     (1) the class is so numerous         that   joinder    of    all
     members is impracticable;

     (2) there are questions of law or fact common to the
     class;

     (3) the claims or defenses of the representative
     parties are typical of the claims or defenses of the
     class; and

     (4)   the  representative   parties  will   fairly           and
     adequately protect the interests of the class.

Fed. R. Civ. P. 23(a).

            In addition, the class representative must satisfy one

of the class action requirements found in Rule 23(b).              In this

case, the district court concluded Appellees had satisfied Rule

23(b)(3), which, in relevant part, permits a class action if

     the court finds that the questions of law or fact
     common to class members predominate over any questions
     affecting only individual members, and that a class
     action is superior to other available methods for
     fairly and efficiently adjudicating the controversy.

Fed. R. Civ. P. 23(b)(3). 10
     10
          A class action may also be maintained under Rule 23(b) if
either:

     (1) prosecuting separate actions by or against individual
class members would create a risk of:

     (A) inconsistent or varying adjudications with respect to
individual class members that would establish incompatible
standards of conduct for the party opposing the class; or

     (B) adjudications with respect to individual class members
that, as a practical matter, would be dispositive of the
(Continued)
                                    11
            On   appeal,      Pinkerton       argues     Appellees       failed    to

satisfy   the    threshold    Rule      23(a)(2)   and    (3)    commonality      and

typicality requirements, respectively, for their disarming and

meal break claims and failed to show, pursuant to Rule 23(b)(3),

common    questions    of    law   or    fact   predominate       over    questions

affecting individual members.

                                         1.

                                   Commonality

            Under     the   Rule   23(a)      commonality       criterion,    class

representatives must show that “there are questions of law or

fact common to the class.”           Fed. R. Civ. P. 23(a)(2).             Although

“for purposes of Rule 23(a)(2) even a single common question

will do,” Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2556

(2011) (internal quotations and alterations omitted), not just

any common question will do.              For example, asking whether all

potential class members work for the same company, are eligible

for the same remedies, or even suffered a violation of the same



interests of the other members not parties to the individual
adjudications or would substantially impair or impede their
ability to protect their interests; [or]

     (2) the party opposing the class has acted or refused to
act on grounds that apply generally to the class, so that final
injunctive   relief  or   corresponding  declaratory relief  is
appropriate respecting the class as a whole; . . . .

Fed. R. Civ. P. 23(b).



                                         12
provision of law is insufficient.                  Wal-Mart, 131 S. Ct. at 2551.

Rather,    “[c]ommonality         requires        the   plaintiff         to    demonstrate

that the class members have suffered the same injury[,]” id.

(internal      quotation       marks   and     citation      omitted)          –-    a     shared

injury     that       also     springs       forth      from       the        same       “common

contention.”       Id.       “That common contention, moreover, must be of

such a nature that it is capable of classwide resolution –-

which    means    that    determination           of   its   truth    or       falsity      will

resolve an issue that is central to the validity of each one of

the claims in one stroke.”               Id.      The Seventh Circuit’s decision

in Ross v. RBS Citizens, N.A., 667 F.3d 900 (7th Cir. 2012), is

illustrative.         In Ross, the Seventh Circuit concluded, “the glue

holding together the Hourly and ABM classes is based on the

common question of whether an unlawful overtime policy prevented

employees         from        collecting           lawfully          earned           overtime

compensation.”        667 F.3d at 910.

                                             2.

                                       Typicality

               Typicality      under    Rule      23(a)(3)     requires         an       inquiry

into     the    “representative         parties’        ability       to       represent       a

class . . . .”           Deiter v. Microsoft Corp., 436 F.3d 461, 466

(4th Cir. 2006).             Although a representative’s claims and the

claims of other members of the class need not be “perfectly

identical        or      perfectly        aligned,”          id.         at         467,     the

                                             13
representative’s          pursuit         of        his         own       interests        “must

simultaneously tend to advance the interests of the absent class

members.”    Id. at 466.

            In order to conduct a typicality analysis a court must

compare “the plaintiffs’ claims or defenses with those of the

absent    class     members.”            Id.    at    467.            That    analysis      will

necessarily entail “[1] a review of the elements of plaintiffs’

prima     facie    case[;]      .    .    .     [2]       the       facts    on    which     the

plaintiff[s] would necessarily rely to prove [those elements,]”

id.; and (3) a determination of to what extent “those facts

would also prove the claims of the absent class members.”                                   Id.;

accord Soutter v. Equifax Info. Servs., LLC, No. 11-1564, 2012

WL 5992207 (4th Cir. Dec. 3, 2012).

                                               3.

                                     Predominance

            Under        Rule       23(b)(3),         whether             common     questions

predominate       over   individual        questions           is     a   separate    inquiry,

distinct from the requirements found in Rule 23(a).                                  See Wal-

Mart, 131 S. Ct. at 2556.                 This balancing test of common and

individual issues is qualitative, not quantitative.                                Gunnells v.

Healthplan    Servs.,      Inc.,      348      F.3d   417,          429    (4th    Cir.    2003)

(citing In re Am. Med. Sys., Inc., 75 F.3d 1069, 1080 (6th Cir.

1996)).       Indeed,        common        issues         of        liability      may     still

predominate even when some individualized inquiry is required.

                                               14
See id.     For example, in Stillmock v. Weis Markets, Inc., 385 F.

App’x    267    (4th     Cir.      2010),    we       considered        whether       individual

statutory damages under the Fair and Accurate Credit Transaction

Act   rendered        the    plaintiffs’          action      so   individualized            as     to

preclude class-wide treatment.                        In answering that question in

the     negative,      we     recognized          that      where       “the    qualitatively

overarching       issue       by     far     is       the    liability         issue        of    the

defendant’s willfulness, and the purported class members were

exposed    to    the     same      risk     of    harm      every    time       the    defendant

violated the statute in the identical manner, the individual

statutory       damages       issues       are        insufficient       to     defeat           class

certification under Rule 23(b)(3).”                      385 F. App’x at 273.

               We have noted, “[i]n a class action brought under Rule

23(b)(3),       the    ‘commonality’         requirement           of    Rule       23(a)(2)       is

‘subsumed       under,       or    superseded         by,    the    more       stringent         Rule

23(b)(3)       requirement          that     questions         common          to     the        class

predominate over’ other questions.”                          Lienhart v. Dryvit Sys.,

Inc., 255 F.3d 138, 146 n.4 (4th Cir. 2001) (quoting Amchem

Prods.,     Inc.        v.        Windsor,        521       U.S.    591,        609     (1997)).

Nonetheless,      the       Rule    23(a)     commonality          requirement,         and        the

Rule 23(b)(3) predominance requirement remain separate inquiries

and the inquiries should not be “blended.”                          Wal-Mart, 131 S. Ct.

at 2556 (alterations omitted).                    However, a court may use some of

the same tools to construct the two separate inquiries.                                     A court

                                                 15
may     analyze       the     dissimilarities                 between       class      members    to

determine whether “even a single common question,” id. (internal

quotations         and     alterations            omitted),      exists       for      Rule     23(a)

purposes      and        then     to     determine             whether       common       questions

predominate for Rule 23(b)(3) purposes.                          See id.

                                                   4.

                                    Rigorous Analysis

              In     Wal-Mart,         the    Supreme         Court     emphasized        that    the

Rule 23 prerequisites are not to be taken lightly and “do[] not

set   forth      a    mere      pleading          standard.”          131    S.     Ct.   at    2551.

Rather,       “[a]          party       seeking           class         certification            must

affirmatively demonstrate his compliance with the Rule –- that

is,   he    must      be     prepared         to    prove       that     there      are    in    fact

sufficiently numerous parties, common questions of law or fact,

etc.”      Id.       As a result, the trial court may find it necessary

to “probe behind the pleadings” and ultimately, will need to

conduct a “rigorous analysis” to determine whether the Rule 23

prerequisites have been satisfied.                            Id. (internal citations and

quotation        marks     omitted);         see       also    Amgen    Inc.      v.   Conn.     Ret.

Plans and Trust Funds, 568 U.S. ___, No. 11-1085, slip op. at 9

(2013)     (cautioning           that        in    a     rigorous       class       certification

analysis, “[m]erits questions may be considered to the extent ––

but only to the extent –– that they are relevant to determining

whether the Rule 23 prerequisites for class certification are

                                                   16
satisfied”).        In the end, “[a]ctions such as this one, . . . may

be    brought      only    if    the     numerosity,           commonality,          typicality,

representativeness,             predominance,           and    superiority       requirements

of both Rule 23(a) and (b)(3) are met.”                              Lienhart, 255 F.3d at

146.

              In    this   case,        after      reviewing         the    district      court’s

oral ruling and brief written order, we find the district court

abused    its      discretion          by    failing          to     provide     a     “rigorous

analysis”       sufficient         to       enable       us     to     conduct       meaningful

appellate review.

              We first turn to commonality.                        The district court did

note that there appeared to be a common question of fact among

all the class members: whether or not they were compensated for

their meal breaks.              It is undisputed that they were not.                       Given

the    factual      circumstances            of    their       meal        breaks,    a   common

question of law could be whether or not the class members should

have been compensated for that time under Maryland law.                                        But

whether    those     common       questions            are    dependent      upon     a   “common

contention,” Wal-Mart, 131 S. Ct. at 2551, the resolution of

which will resolve “each one of the claims in one stroke[,]”

id., is a determination for the district court to make in the

first instance.           See M.D. ex rel. Stukenberg v. Perry, 675 F.3d

832    (5th   Cir.    2012)       (remanding           class       certification       issue    to

allow the district court to conduct rigorous analysis).

                                                  17
              The same can be said of the typicality requirement.

The district court’s oral ruling and brief written order did not

clearly address the typicality requirement in any meaningful way

that   this      court   can     identify.        The    district   court      did    not

compare the claims of the Appellees with the class as a whole to

determine whether Appellees’ claims are typical of the class.

See e.g., Deiter, 436 F.3d at 466–67.

              Finally,     the      district     court     did    not   conduct       the

required separate inquiry as to whether common questions of law

or fact predominate over those affecting only individual class

members.         Rather,      the   district     court’s    limited     oral       ruling

appeared to blend the commonality and predominance inquiries –-

which Wal-Mart counsels against.                 The district court did appear

to acknowledge that there may be some dissimilarities between

class members and that these dissimilarities did not “change the

outcome about the propriety of a class action . . . .”                               J.A.

990.      But whether this was in part, or in its entirety, the

district court’s predominance analysis is unclear, and in either

case, insufficiently rigorous.                 The district court also did not

address    whether,      in    fact,     the    class    action   is    the    superior

method     for     resolving        this   controversy       compared         to    other

alternatives.       See, e.g., Stillmock, 385 F. App’x at 273–75.

              Appellees        suggest     that     to     compensate         for     any

deficiency in the pleading relied on by the district court, we

                                           18
could probe behind the pleadings and look to the declarations.

However,    we   note   that    during      the    district    court   hearing    on

Appellees’   motion     for    class      certification,      Appellees   undercut

their own argument in this regard.                Appellees stated:

      You have the underlying declarations.     That is what
      you should read . . . . And when you read any one of
      those 31 declarations, it’s not at all clear that the
      description that, [“]I never worked beyond the, I
      never worked beyond my scheduled shift time[”] refers
      to anything but the time, but the present time period.
      That is the time period after November of 2009.

           In fact, many of the declarants specifically
      refer to the post-2009 procedure of signing in and
      signing out at the beginning and end of their shift.
      You know, at –- when it’s clear that before November
      of 2009, you were supposed to sign out at five o’clock
      and not at 5:15, for instance, and that’s the 15
      minutes we’re talking about.

           So, you know, when the declarants are asked to
      say whether sometimes, rarely, always, never, some of
      the time they ever worked more than their scheduled
      work time, the context of the declaration is clear
      that they’re acting within the framework of the, of
      the wage recording policies that have been in place
      since November of ’09.

J.A. 975.    Thus, the class member declarations, by the Appellees

own   admission,   speak      only   to    the     commonality   of    time   worked

after November 2009, a time period, which with respect to the

disarming claim, is not even at issue in this case.

            General Telephone Company of the Southwest v. Falcon,

457 U.S. 147 (1982), which involved allegations of employment

discrimination, is also instructive here.                 As the Supreme Court



                                          19
reaffirmed in Wal-Mart, in Falcon, commonality and typicality

were lacking where,

      [c]onceptually, there is a wide gap between (a) an
      individual’s claim that he has been denied a promotion
      [or higher pay] on discriminatory grounds, and his
      otherwise unsupported allegation that the company has
      a policy of discrimination, and (b) the existence of a
      class of persons who have suffered the same injury as
      that individual, such that the individual’s claim and
      the class claim will share common questions of law or
      fact and that the individual’s claim will be typical
      of the class claims.

131   S.    Ct.     at    2553     (quoting          Falcon,     457   U.S.     at   157-58)

(internal        quotation       marks    omitted).            Here,   there    is   a   more

narrow     gap    between        (a)   Appellees’       claim     that   they    have    been

denied pay based on Pinkerton’s employee-wide, under-inclusive

definition of time-worked, and (b) the existence of a class of

fellow employees who suffered that same injury.                                But whether

that gap has, in fact, been successfully bridged, is for the

district court to determine in the first instance.

                In sum, a rigorous analysis into the Rule 23(a) and

Rule 23(b)(3) requirements will clearly contain the following

elements.         First,     a    district      court     must    decide      whether    “the

class      is     so     numerous        that        joinder     of    all     members    is

impracticable.”          Fed. R. Civ. P. 23(a)(1).

                Second, a district court must determine whether even a

single question of fact or law is common to the class.                                   Such

questions will depend on a “common contention,” the resolution


                                                20
of which will resolve “an issue that is central to the validity

of each one of the claims in one stroke.”              Wal-Mart, 131 S. Ct.

at 2551; see also Ross, 667 F.3d at 908–10 (7th Cir. 2012).

           Third,   a    district    court    must   determine   whether    the

claims (or defenses) of the representative parties are typical

of those of the class as a whole by comparing the claims of the

representatives with the claims of the absent class members and

determining whether they tend to advance the same interests.

See Deiter, 436 F.3d at 466–67.

           Fourth, a district court must determine whether “the

representative parties will fairly and adequately protect the

interests of the class.”       Fed. R. Civ. P. 23(a)(4).

           Finally,     if   seeking   class   certification     pursuant   to

Rule 23(b)(3), a district court must determine whether common

questions of law or fact predominate over individual questions

such that a class action is the superior method for resolving

the controversy.        This separate inquiry will require a district

court to balance common questions among class members with any

dissimilarities between class members.               See Gunnells, 348 F.3d

at 427–30.    If satisfied that common questions predominate, a

district court should then also consider whether any alternative

methods   exist   for    resolving     the   controversy   and   whether    the

class action method is in fact superior.              See, e.g., Stillmock,

385 F. App’x at 273–75.

                                       21
               We make no determination at this point as to which

path the district court should take.               Perhaps a class should be

certified, perhaps one or more subclasses should be certified,

or perhaps class certification should be denied entirely.                           We

only conclude at this point, that what is required, is a more

rigorous analysis into whether, in this case, the “numerosity,

commonality,      typicality,      representativeness,             predominance,   and

superiority requirements of both Rule 23(a) and (b)(3) are met.”

Lienhart, 255 F.3d at 146.

                                          B.

                               Pendent Jurisdiction

               We now turn to Pinkerton’s argument in favor of our

exercise of pendent appellate jurisdiction.                   Pinkerton asks this

court     to    exercise   pendent        appellate        jurisdiction    over    the

district       court’s   order    denying      partial       summary    judgment    on

Appellees’       state   law     claims    based      on     the    federal   enclave

doctrine. 11


     11
        The federal enclave doctrine derives from Article I,
Section 8, Clause 17 of the United States Constitution.      The
Constitution provides that Congress shall have the power “[t]o
exercise exclusive Legislation . . . over all Places purchased
by the Consent of the Legislature of the State in which the Same
shall be, for the Erection of Forts, Magazines, Arsenals, dock-
Yards, and other needful Buildings.”   U.S. Const. art. I, § 8,
cl. 17.    While the general principle of the federal enclave
doctrine is that only Congress shall have exclusive legislative
authority over federal enclaves, the Supreme Court and Circuit
Courts have recognized that certain circumstances may permit
(Continued)
                                          22
             Our appellate jurisdiction is limited to final orders

from the district courts with certain limited exceptions.                   Rux

v. Republic of Sudan, 461 F.3d 461, 474 (4th Cir. 2006) (citing

28 U.S.C. § 1291 (2000)).        Pendent appellate jurisdiction is “a

judicially-created, discretionary exception” to the requirement

that courts of appeals can only hear appeals from final orders.

Id. at 475.        As such, “[it] is an exception of limited and

narrow application driven by considerations of need, rather than

of efficiency.”       Id. (citing Montano v. City of Chicago, 375

F.3d 593, 599 (7th Cir. 2004)).            Even if we find it permissible

to exercise pendent appellate jurisdiction, its exercise remains

discretionary.      See Clem v. Corbeau, 284 F.3d 543, 549 n.2 (4th

Cir.    2002)     (“Assuming    that       we   have     pendent     appellate

jurisdiction of the order denying summary judgment on the state

law claims, . . . the decision to exercise such jurisdiction is

purely discretionary.”) (citing DiMeglio v. Haines, 45 F.3d 790,

808 (4th Cir. 1995)).

             We have recognized that the Supreme Court’s decision

in   Swint   v.   Chambers   County   Commission,      514   U.S.   35   (1995),

indicates pendent appellate jurisdiction is available in only



state law to apply. See, e.g., Goodyear Atomic Corp. v. Miller,
486 U.S. 174, 180 (1988); James Stewart & Co. v. Sadrakula, 309
U.S. 94, 99–100 (1940); Allison v. Boeing Laser Technical
Servs., 689 F.3d 1234, 1236–38 (10th Cir. 2012).



                                      23
two scenarios: “(1) when an issue is ‘inextricably intertwined’

with    a    question     that    is    the   proper      subject     of    an   immediate

appeal; or (2) when review of a jurisdictionally insufficient

issue       is    ‘necessary      to    ensure       meaningful       review’      of     an

immediately appealable issue.”                     Rux, 461 F.3d at 475 (quoting

Swint, 514 U.S. at 50–51.).                   Our commitment to this dichotomy

has held firm.           See, e.g., Evans v. Chalmers, 703 F.3d 636, 658

(4th Cir. 2012) (applying the Swint standard in the context of

an   immediately         appealable      issue      of    qualified    immunity      in    a

§ 1983 action); Bellotte v. Edwards, 629 F.3d 415, 427 (4th Cir.

2011) (same).

                 But the two potential pendent jurisdiction scenarios

set forth in Swint are not always so easily distinguished.                               See

Myers v. Hertz Corp., 624 F.3d 537, 553 n.6 (2d Cir. 2010) (“In

some cases, . . . the analysis of the two parts [of the Swint

standard]        will    be    substantially        the   same.”)     (citing     Rein    v.

Socialist People’s Libyan Arab Jamahiriya, 162 F.3d 748, 758 (2d

Cir. 1998)).

                 Under   the    first   pendent       jurisdiction         scenario,     the

Second Circuit in Myers explained that in order for two issues

in two separate rulings to be inextricably intertwined, “the

‘same specific question’ will ‘underl[ie] both the appealable

order and the non-appealable order,’ such that . . . resolution

of the question will necessarily resolve the appeals from both

                                              24
orders at once.”            624 F.3d at 553 (quoting Stolt-Nielsen SA v.

Celanese AG, 430 F.3d 567, 576 (2d Cir. 2005)).                                       Likewise, we

have held that a pendent issue is inextricably intertwined with

an immediately appealable interlocutory issue, and we may thus

grasp jurisdiction over the pendent issue, when resolution of

the appealable issue “necessarily decides” the pendent issue.

Rux, 461 F.3d at 476.                 For example, in Altman v. City of High

Point, 330 F.3d 194 (4th Cir. 2003), we found that resolution of

an     interlocutory        issue       (whether             officers         were    entitled    to

qualified immunity in a § 1983 action) “fully resolve[d]” the

pendent issue (whether the municipality could be held liable)

because    the     qualified          immunity         inquiry         revealed       the   officers

committed no federal constitutional violation which would have

been required to hold the municipality liable.                                  330 F.3d at 207

n.10      (considering the issues “inextricably intertwined”); cf.

Evans,     703     F.3d     at        654    n.11,           658–59      (exercising        pendent

appellate jurisdiction over municipality’s § 1983 liability when

issues     of    qualified       immunity          fully          resolved      the    issue,    but

finding     neither       Swint       rationale          supported          exercising      pendent

appellate       jurisdiction          over       state       constitutional           claims   where

“our     review    of   .   .     .    immunity          .    .    .    did    not     require   any

evaluation of the state constitutional claims”).

                Under the second pendent jurisdiction scenario, review

of   a   pendent     issue       will       be    “necessary           to     ensure    meaningful

                                                  25
review” of an immediately appealable issue if resolution of the

pendent    issue    is     necessary,       or    essential,       in     resolving       the

immediately appealable issue.                Swint, 514 U.S. at 51; see also

United States v. North Carolina, 180 F.3d 574, 581 n.4 (4th Cir.

1999)   (citing     Taylor        v.   Waters,    81     F.3d   429,    437    (4th      Cir.

1996)).

            In other words, under Swint “[i]t is appropriate to

exercise     pendent        appellate        jurisdiction          only       where       [1]

resolution    of    the     appealable       issue       necessarily       resolves       the

nonappealable issue, or [2] where review of the nonappealable

issue is necessary to ensure meaningful review of the appealable

one.”      Berrey v. Asarco, Inc., 439 F.3d 636, 647 (10th Cir.

2006) (citing Moore v. City of Wynnewood, 57 F.3d 924, 930 (10th

Cir. 2006)).

            Pinkerton        contends       the     issues        implicated        by    the

federal enclave doctrine in this case satisfy both Swint prongs,

that is, that they are so inextricably intertwined with, and

necessary      to        ensure        meaningful        review     of,       the        class

certification       of     the    Maryland       state    law     claims,     that       they

warrant our review at this stage.                        Pinkerton argues that in

order to effectively review the district court’s grant of class

certification, we must first review whether state law is even

applicable in this case, or whether it is prohibited by the

federal enclave doctrine.              Pinkerton’s argument is unavailing.

                                            26
             Pinkerton does not and cannot illustrate how the two

issues are so inextricably intertwined that resolution of the

appealable    class   certification    issue     necessarily      resolves   the

non-appealable federal enclave doctrine issue.                 This is because,

in fact, the two issues are distinct legal concepts.                     Whether

Appellees have satisfied the Rule 23(a) prerequisites for class

certification has no bearing on whether Appellees’ state law

claims are ultimately barred under the federal enclave doctrine.

Nor can Pinkerton illustrate how review of the federal enclave

doctrine issue is necessary in order to ensure our meaningful

review of the class certification issue.               Although analysis of

the former could ultimately foreclose the need for analysis of

the latter, resolution of the federal enclave doctrine issue is

not necessary to review the class certification issue. 12

             The   concern   raised   by   Pinkerton    speaks     to   judicial

economy,   which    should   not   serve    as   the   basis    for   exercising

pendent appellate jurisdiction.            See Rux, 461 F.3d at 475 (“We

are constrained by the language of the Supreme Court as well as

     12
        Indeed, we have previously refused to invoke pendent
appellate jurisdiction even though a determination of the
pendent issue had the possibility to foreclose the underlying
suit.   See Ochoa Lizarbe v. Rivera Rondon, 402 F. App’x 834,
837–38 (4th Cir. 2010) (concluding that although resolution of
the pendent issues in the defendant’s favor could have disposed
of the plaintiffs’ suit, they did not warrant our consideration
because “[t]he doctrine of pendent appellate jurisdiction is not
focused on efficiency . . . .”).



                                      27
our own precedent from recognizing efficiency considerations as

a basis for the exercise of pendent appellate jurisdiction.”).

              Other     circuits     have     likewise          refused       to    exercise

pendent appellate jurisdiction over a non-appealable issue in

the context of a class certification appeal.                        See, e.g., Myers,

624    F.3d   537     (affirming     district         court’s    class     certification

determination         but    refusing       to        exercise     pendent         appellate

jurisdiction over district court’s earlier denial of plaintiff’s

motion to send opt-in notice to potential class members); Poulos

v. Caesars World, Inc., 379 F.3d 654 (9th Cir. 2004) (affirming

district court’s class certification determination but refusing

to exercise pendent appellate jurisdiction over district court’s

denial of defendant’s motion to dismiss the underlying action on

primary       jurisdiction,         Burford           abstention,         and       personal

jurisdiction grounds).

              Accordingly, we decline to exercise pendent appellate

jurisdiction        over    the   district       court’s    denial       of     Pinkerton’s

motion for partial summary judgment on federal enclave doctrine

grounds.

                                          IV.

              We    conclude      that,   consistent        with    Wal-Mart        Stores,

Inc. v. Dukes, 131 S. Ct. 2541 (2011), a more rigorous analysis

into   the    Rule    23    requirements         is    necessary    in    this      case   to

ensure meaningful appellate review.                    Specifically, there must be

                                            28
a more rigorous analysis into whether there are common questions

of law or fact, whether Appellees’ claims are typical of the

class as a whole, and whether common questions of law or fact

predominate       over      any    questions      affecting         only   individual

members.

             We    also       decline     to    exercise        pendent       appellate

jurisdiction       over       Pinkerton’s      motion     for       partial     summary

judgment to consider whether Appellees’ state law claims are

barred under the federal enclave doctrine.                    We exercise pendent

appellate    jurisdiction         sparingly,      at    our   own    discretion,     as

“[it] is an exception of limited and narrow application driven

by considerations of need, rather than of efficiency.”                          Rux v.

Republic of Sudan, 461 F.3d 461, 475 (4th Cir. 2006).                         Pinkerton

has   not   shown      that    the   federal      enclave     doctrine     is    either

inextricably intertwined with, or necessary to ensure meaningful

appellate review of, the Rule 23 issues of class certification

sufficient        to      invoke        pendent        appellate       jurisdiction.

Pinkerton’s       federal     enclave    doctrine      argument,      if   necessary,

should be considered in the wake of a final order.

             We therefore vacate and remand the district court’s

class certification order for the required rigorous analysis and

deny Pinkerton’s request to review the district court’s denial

of its motion for partial summary judgment.

                                                              VACATED AND REMANDED

                                          29